Dear Mr. McCormick:
Your request for an Attorney General's Opinion has been forwarded to me for research and reply. In particular, you have asked the following question:
      Must a coroner have a court order to issue an ordinary subpoena in the course of his investigation under La. C.Cr.P. art. 103?
Your question revolves around a legal interpretation of La. C.Cr.P. art. 103, which states in pertinent part:
      (A) The coroner may issue a subpoena or a subpoena duces tecum in the course of an investigation . . . The subpoena shall be served in the same manner and with the same effect as a subpoena for a witness at a trial.
      (B)(1) The subpoena duces tecum shall be filed in and issued by the district court in the domicile of the coroner, and may be served by a coroner's investigator.
This statute explicitly sets forth that a subpoena duces tecum is to be issued only with a court order, but only makes provisions for the manner in which an ordinary subpoena is to be served. In the absence of language in the statute that expressly establishes how an ordinary subpoena is to be issued, we must look to legislative intent. Guidance is provided by Official Revision Comment (a) which states:
      Former R.S. 15:32 gave the coroner the power to summon witnesses without the necessity of a court order. There is no reason to diminish or dilute this valuable investigative aid. It is intended that the clerk of court for the parish in which the coroner exercises jurisdiction shall handle the actual issuance of the subpoenas and that the coroner's subpoena shall have state wide effect. Art. 734 provides for service of subpoenas for witnesses by the sheriff. (Emphasis added)
From the wording of the above official comment it is clearly permissible for the coroner to issue subpoenas without a court order through the clerk of court, service of which should be effectuated by the sheriff.
Therefore, it is the opinion of this office that a coroner need not have a court order to issue an ordinary subpoena, rather they may do so through the clerk of court of the coroner's parish.
I hope this opinion has adequately addressed your question. If this office may be of further assistance, please do not hesitate to contact us. With warmest regards, I remain
Sincerely,
                             RICHARD P. IEYOUB Attorney General
                             BY: ___________________________ ELLISON C. TRAVIS Assistant Attorney General
RECEIVED: November 5, 1997 RELEASED
ELLISON TRAVIS Assistant Attorney General